MEMORANDUM OPINION
                                        No. 04-10-00536-CV

                            U.S. BANK NATIONAL ASSOCIATION,
                                         Appellant

                                                 v.

                         DIAMOND T RANCH DEVELOPMENT, INC.,
                                      Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-05471
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 5, 2011

JUDGMENT VACATED; APPEAL DISMISSED

           The parties have filed a joint motion stating that they have reached an agreement to

vacate the trial court’s judgment and dismiss the appeal. The motion is granted. The trial court’s

judgment is vacated, and this appeal is dismissed. TEX. R. APP. P. 42.1(a)(2), 43.2(e), 43.2(f).

Costs of the appeal are taxed against the parties that incurred them.

                                                  PER CURIAM